DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 9579887).
Regarding to claims 1, 8-9:
	Sato et al. discloses an image forming apparatus comprising:
              a print head group including a plurality of print heads (FIG. 27, elements Ln-BK1, Ln-BK2, Ln-CY1, Ln-CY2,….),
              each of the plurality of print heads including a plurality of nozzles (FIG. 27, elements N1, N2, n3,…) arranged along a main scanning direction (FIG. 27: Y direction), and
                             the plurality of print heads being arranged in a plurality of rows along a subscanning direction (FIG. 27: X direction) perpendicular to the main scanning direction (FIG. 27: Y direction), a print head in a first row of the plurality of rows overlapping, in the sub-scanning direction, a print head in a second row of the plurality of rows, adjacent to the first row (FIG. 27: The printhead Ln-BK1 overlaps with the printhead Ln-BK2 in the X direction), and
                              circuitry configured to
FIG. 25: At least one printhead (Ln-BK1) of two adjacent printheads (LN-BK1 and LN-BK2) is controlled to print pixels Px1-Px6),
                                       control the print head group to eject recording liquid from a plurality of nozzles in a non-overlapping area of the print head in the first row and the print head in the second row not overlapping in the sub-scanning direction (FIG. 25: Nozzles N1-N3 of printhead Ln-BK1 are controlled to print dots Dt1-3, wherein nozzles N1-N3 are not in the overlap area),
                                         select a recording liquid ejection area from an overlapping area of the print head in the first row and the print head in the second row overlapping in the sub-scanning direction, and                                     control the print head group to eject the recording liquid only from nozzles of one of two adjacent print heads in the overlapping area, adjacent in the sub-scanning direction in the recording liquid ejection area selected (FIG. 25: In the overlapping area, only nozzles N-R1 and N-R2 in printhead Ln-BK1 are selected to eject ink drop to from ink dots on pixels Px4 and Px6).
	Regarding to claim 2: wherein the circuitry configured to select, on a nozzle-by-nozzle basis, the recording liquid ejection area from the overlapping area of the print head in the first row and the print head in the second row overlapping in the subscanning direction (FIG. 27: The nozzle N-P is selected because it is adjacent to nozzle N-TG, which is in the ejection abnormality).
	
Regarding to claim 5: wherein the circuitry is included in an application specific integrated circuit (FIG. 3, element 6).
	Regarding to claims 6-7: further comprising a memory configured to store ejection control data generated by the circuitry to control ejection of the recording liquid from the plurality of nozzles in each of the plurality of print heads (FIG. 16), and a data converting device configured to receive print data FIG. 3: The data converting device 50 receives the print data SI and converts it to the image data Vin to provide it to the printhead 30 for printing purpose).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 9579887) in view of Molinet et al. (US 2005/0078133).
Regarding to claims 3, 4, 10, and 13:
Sato et al. discloses the claimed invention as discussed above and also teach wherein the circuitry is further configured to detect a defective ejection nozzle with defective ejection of the recording liquid from the overlapping area of the print head in the first row and the print head in the second row overlapping in the sub-scanning direction (FIG. 25: The abnormality of nozzle N-TG is detected by the ejection abnormality detecting unit 52 (FIG. 3)), stop ejection of the recording liquid from the defective ejection nozzle detected in the overlapping area of the print head in the first row and the print head in the second row overlapping in the sub-scanning direction (FIG. 27 shows the abnormal nozzle N-TG is not used for further printing), and replace the defective ejection nozzle detected with a normal nozzle adjacent in the sub-scanning direction to the defective ejection nozzle to perform the printing, the normal nozzle being included in a print head of the plurality of print heads adjacent in the subscanning direction to another print head of the plurality of print heads including the FIG. 25 shows the normal nozzles N-R1 and N-R2 are used to replace the abnormal nozzle N-TG for further printing).
Sato et al. however does not teach wherein the circuitry is further configured to detect, based on a defective ejection nozzle detection chart printed with the print head group, a defective ejection nozzle, and in response to image data from the detection chart, insert in the image data, at least one mask pixel for a pixel corresponding to a mask nozzle from which no ink is to be ejected, which is obtained based on a result of defective ejection nozzle, to generate output data that is adjusted to the mask nozzle. 
Molinet et al. discloses a printing process in an inkjet printing apparatus including printing a detection chart from an inkjet printhead (FIG. 1, elements 11 and FIG. 5: Print Test Pattern), identifying faulty nozzles of the printhead from the detection chart (FIG. 5: Observe test print-out with nozzle error detector), and based on identified faulty nozzles to generate new set of print masks to compensate for faulty nozzles (FIG. 5: Identify faulty nozzles and Calculate new set of print masks which take into account faulty nozzles).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the control process in Sato to generate printing data for adjusting the mask nozzle in consideration the nozzle detection to compensate the errors of dot-forming elements as taught by Molinet et al. (paragraph [0015]).
Regarding to claim 11: wherein the plurality of print heads includes even-numbered print heads and odd-numbered print heads and detection of a defective ejection nozzle is alternately performed between the even-numbered print heads and the odd-numbered print heads based on the 
Regarding to claim 12: wherein the circuitry is further configured to control the print head group to eject the recording liquid from one nozzle of two adjacent nozzles, adjacent in the sub-scanning direction, in the recording liquid ejection area selected based on a detected area in a printed nozzle chart read by a scanner of the image forming apparatus (Sato et al: FIG. 27 shows at least one nozzle (nozzle N-P in printhead Ln-BK2) adjacent nozzle N-TG (in printhead Ln-BK1) in the subscaning direction (X direction) ejects ink drops compensating for the abnormality of nozzle N-TG).
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. Please see the rejection above for newly citations and explanations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853